Name: Council Regulation (EEC) No 1731/91 of 13 June 1991 fixing the maximum guaranteed quantity of cotton and the minimum price for unginned cotton for the 1991/92 marketing year
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 No L 163 / 2 Official Journal of the European Communities 26 . 6 . 91 COUNCIL REGULATION (EEC) No 1731 /91 of 13 June 1991 fixing the maximum guaranteed quantity of cotton and the minimum price for unginned cotton for the 1991 /92 marketing year THE COUNCIL OF THE EUROPEAN COMMUNITIES, areas to the ginning areas; whereas that price must be fixed for the quality to which the guide price relates andmust apply at the farm gate ; Whereas application of the abovementioned criteria results in the fixing of the maximum guaranteed quantity and the minimum price at the levels given below, Having regard to the Treaty establishing the European Economic Community , Having regard to the Act of Accession of Greece, and in particular Protocol 4 on cotton, as last amended by Regulation (EEC) No 4006 / 87 (*), Having regard to Council Regulation (EEC) No 1964/ 87 of 2 July 1987 adjusting the system of aid for cotton introduced by Protocol 4 annexed to the Act of Accession of Greece ( 2 ), as amended by Regulation (EEC) No 1357/90 ( 3 ), and in particular Article 2 ( 1 ) thereof  Having regard to Council Regulation (EEC) No 2169 / 81 of 27 July 1981 laying down the general rules for the system of aid for cotton (4 ), as last amended by Regulation (EEC) No 791 / 89 ( 5 ), and in particular Article 9 ( 1 ) thereof, HAS ADOPTED THIS REGULATION: Article 1 For the 1991 /92 marketing year , the maximum guaranteed quantity of cotton provided for in Article 2 ( 1 ) of Regulation (EEC) No "1964/ 87 shall be 752 000 tonnes . Article 2 For the 1991 / 92 marketing year, the minimum price for unginned cotton provided for in Article 9 ( 1 ) of Regulation (EEC) No 2169 / 81 shall be ECU 91,07 per 100 kilograms. That price shall apply to goods at the farm gate . Article 3 The quantity fixed in Article 1 and the price fixed in Article 2 shall be for unginned cotton meeting the quality indicated in Article 1 (2) of Regulation (EEC) No 1730 /91 of 13 June 1991 fixing the guide price for unginned cotton for the 1991 / 92 marketing year ( 7 ). Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . It shall apply from 1 September 1991 . Having regard to the proposal from the Commission ( 6 ), Whereas , pursuant to Article 2(1 ) of Regulation (EEC) No 1964 / 87, a maximum guaranteed quantity of cotton is to be determined annually in the light of production during a reference period and the foreseeable trend of demand; Whereas , pursuant to Article 9 (2 ) of Regulation (EEC) No 2169 / 81 , the Council is to fix a minimum price for unginned cotton each year at a level enabling producers to sell at a price as close as possible to the guide price ; whereas that price must take account of market fluctuations and the cost of transporting the unginned cotton from the production This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 13 June 1991 . For the Council The President A. BODRY ( ») OJ No L 377 , 31 . 12 . 1987 , p. 49 . ( 2 ) OJ No L 184 , 3 . 7 . 1987 , p. 14 . ( 3 ) OJ No L 134 , 28 . 5 . 1990 , p. 22. ( 4 ) OJ No L 211 , 31 . 7 . 1981 , p. 2 . ( 5 ) OJ No L 85 , 30 . 3 . 1989 , p. 7 . ( «) OJ No C 104, 19 . 4. 1991 , p. 28 . ( 7 ) See page 1 of this Official Journal .